Citation Nr: 1527979	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides in Thailand.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968, to include service in Thailand between September 23, 1967 and September 20, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To seek additional development regarding herbicide exposure in Thailand pursuant to M21-MR.IV.ii.2.c.10.q.

The Veteran contends that he was exposed to Agent Orange during service and that his current diabetes mellitus, type II, is presumptively related to such exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  

In pertinent part, the Veteran reported that he was stationed at Udorn Air Force Base in Thailand and that he was exposed to "various outside elements on a daily basis" in his screened- in barracks.  See May 2011 Statement in Support of Claim.  In his January 2014 Form 9, the Veteran indicated that the tropical climate in Thailand caused growth of vegetation and that he could smell the herbicides that were sprayed around his barracks.  In addition, he reported that on July 26, 1968, he had reason to patrol the perimeter where defoliants were used because there were not enough military police present following an attack by the Vietnamese.  Id.  He also reported that he was on the flight lines at Udorn and Korat Air Force Base when flying between Udorn and Bangkok on C-130 aircraft that he believes may have carried herbicides.  Id. 
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Diabetes mellitus, type II (hereinafter diabetes) is on the list of diseases that VA has found is associated with exposure to Agent Orange.

It has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes. See Department of Defense article, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, certain veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties. The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange. There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States. 
However, VBA Fast Letter 09-20 and M21-1MR IV.ii.2.C.10.q. provide updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand were replaced by a Memorandum for the Record that was jointly prepared by the Compensation and Pension Service and the Department of Defense. If a claimed herbicide exposure cannot be resolved based on the information contained in the Memorandum, then follow-up inquiries must be sent to the Joint Services Records Research Center (JSRRC) before the claim can be properly adjudicated. 

That provision of the M21-1MR begins by stating that the compensation service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Next, it sets out steps to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam War claims a disability based on herbicide exposure. 

Step one has two parts: The first part is to determine if the veteran served at one of several Royal Thai Air Force Bases, to include Udorn and Korat. The second part is to determine if the veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance reports, or other credible evidence. 

If the step is met, then VA is directed to concede herbicide exposure on a direct or facts-found basis.  

In this case, the Veteran did service at one of the listed RTAFBs; however, his military operational specialty was as a communications specialist.  There is no evidence of record that he had duties that involved patrolling the perimeter on a daily basis.

Step 2 asks the VA employee to determine if the veteran served at a U.S Army Base in Thailand and then proceed in a manner similar to step one as to the veteran's duties. If neither step1 nor step 2 is met, then step 3 directs the VA employee to file a copy of the Compensation Service's Memorandum of Record in the Veteran's claims file. That Memorandum of Record is found in another section of the M21-1MR. 

In this case, a copy of that Memorandum properly appears in the electronic claims file.

Step 4 is to ask the Veteran for the approximate dates, location, and nature of the alleged exposure. 

In this case, the RO took this action in a May 2011 letter to the Veteran.

Step 5 provides that if the Veteran responded within 30 days, to go to step 4 and if not then to refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and then decide the claim based on the evidence of record. 

In this case, the Veteran responded to the RO's letter in a May 2011 Statement in Support of Claim.

Step six directs the VA employee to review the information provided by the veteran together with the Memorandum of Record. 

Step seven is to determine if herbicide exposure can be acknowledged on a direct or facts-found basis as a result of this review. If exposure cannot be acknowledged then step 8 follows. 

Step eight requires that the VA employee determine whether the Veteran has provided sufficient information to permit a search by the JSRRC. If so, then VA must send a request to the JSRRC for verification of exposure to herbicides. If not, then the JSRRC coordinator is to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

Here, the RO did not complete step 8.  A formal finding from the JSRRC regarding exposure to herbicides or whether sufficient information was received does not appear in the record.

While the Veteran's claims file does contain a copy of the aforementioned Memorandum of Record, the Board finds that the Memorandum itself does not resolve the issue of the Veteran's specific circumstances concerning herbicide exposure while serving in Thailand. In addition, it appears the RO never considered the evidence of service along the perimeter or presence on the Korat Air Force Base as outlined in the January 2014 Form 9.  As it appears that a request to JSRRC has not been made, a follow-up inquiry must be sent to the JSRRC prior to final adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's accounts of in-service herbicide exposure, to include those provided in his January 2014 Form 9, and make a formal finding regarding exposure to herbicides or whether sufficient information regarding exposure was received.

All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

2. The RO should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, and the appellant and his representative should be afforded the appropriate period to respond. Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

